DETAILED ACTION

Acknowledgments

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the amendment and response filed on 01/31/2022.
Claims 2-4 have been amended.
Claim 5 has been canceled.
Claims 1-4 are currently pending and have been examined.



















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.









Response to Arguments

Applicant’s arguments received 01/31/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  

Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

A claimed process is eligible for patent protection under 35 U.S.C. § 101 if:
"(1) It is tied to a particular machine or apparatus, or (2) it transforms a particular article into a different state or thing. See Benson, 409 U.S. at 70 ('Transformation and reduction of an article 'to a different state or thing' is the clue to the patentability of a process claim that does not include particular machines.'); Diehr, 450 U.S. at 192 (holding that use of mathematical formula in process 'transforming or reducing an article to a different state or thing' constitutes patent-eligible subject matter); see also Flook, 437 U.S. at  589 n.9 ('An argument can be made [that the Supreme] Court has only recognized a process as within the statutory definition when it either was tied to a particular apparatus or operated to change materials to a 'different state or thing' '); Cochrane v. Deener, 94 U.S. 780, 788 (1876) ('A process is...an act, or a series of acts, performed upon the subject- matter to be transformed and reduced to a different state or thing.').7 A claimed process involving a fundamental principle that uses a particular machine or apparatus would not pre-empt uses of the principle that do not also use the specified machine or apparatus in the manner claimed. And a claimed process that transforms a particular article to a specified different state or thing by applying a fundamental principle would not pre-empt the use of the principle to transform any other article, to transform the same article but in a manner not covered by the claim, or to do anything other than transform the specified article." (In re Bilski, 88 USPQ2d 1385, 1391 (Fed. Cir. 2008)).

Also noted in Bilski is the statement, "Process claim that recites fundamental principle, and that otherwise fails 'machine-or-transformation' test for whether such claim is drawn to patentable subject matter under 35 U.S.C. §101, is not rendered patent eligible by mere field-of-use limitations; another corollary to machine-or- transformation test is that recitation of specific machine or particular transformation of specific article does not transform unpatentable principle into patentable process if recited machine or transformation constitutes mere 'insignificant post-solution activity.'" (In re Bilski, 88 USPQ2d 1385, 1385 (Fed. Cir. 2008)) Examples of insignificant post-solution activity include data gathering and outputting. Furthermore, the machine or transformation must impose meaningful limits on the scope of the method claims in order to pass the machine-or-transformation test.  It is also noted that the mere recitation of a machine in the preamble in a manner such that the machine fails to patentably limit the scope of the claim does not make 

Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1 and 2 are held to claim an abstract idea, and is therefore rejected as ineligible subject matter under 35 U.S.C. § 101. In particular, the rationale for finding is explained below: 
No recitation of a machine or transformation, either express or inherent.
Insufficient recitation of a machine or transformation:
Involvement of machine, or transformation, with the steps is merely nominally, insignificantly, or tangentially related to the performance of the steps, e.g., data gathering, or merely recites a field in which the method is intended to be applied. 
Machine is generically recited such that it covers any machine capable of performing the claimed step(s).
Machine is merely an object on which the method operates.
A method/process claim that fails to meet one of the above requirements is not in compliance with the statutory requirements of 35 U.S.C. 101 for patent eligible subject matter. Here the claim fails to meet the above requirements because the steps are neither tied to a particular machine (such as an apparatus) nor physically transform underlying subject matter (such as an article or materials) to a different state or thing. See Bilski v. Kappos, 95 USPQ2d 1001 (U.S. 2010) 

As per claim 1, the receiving, displaying, facilitating recording, providing, and distributing steps are not performed by a machine.  The remaining steps are not tied to or performed by a machine.

Claims 2-4 depend from claims discussed above and do not cure their deficiencies.  






To overcome this particular 35 U.S.C. § 101 rejection and assuming the original specification supports such an amendment in accordance with 35 U.S.C. § 112 1st paragraph, Examiner recommends (by way of example only) Applicant amend the preamble and insert the phrase “non-transitory” or “storage”.  For example, the claim might recite: “A non-transitory computer readable medium …”, or “a computer readable storage medium …”.  For additional guidance on this matter, see "Subject Matter Eligibility of Computer Readable Media" by USPTO Director Kappos available at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf.

Applicant is also respectfully reminded that like all claim amendments, a claim amendment inserting "non-transitory" must have clear support or antecedent basis in the original specification. See MPEP §608.01(o) with particular emphasis on MPEP §608.01(o) ¶3.


























35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, 2nd Paragraph, Failure To Particularly Point out and Distinctly Claim (Indefinite)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.

Claims 3 and 4 are  rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant  regards as the invention.  Claims 3 and 4 depend from independent claim 1, which is directed towards a system.  Claims 3 and 4 seem to be method claims.  The examiner cannot determine which statutory category dependent claims 3 and 4 declare.














Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,657,494 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both the instant invention and the ‘494 patent are directed  towards authorship attribution.  However, the limitations of the instant invention include a voting step, which is absent from the ‘494 patent.   In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of the ‘494 patent with the technique of instant application because each of the elements claimed are all shown by the ‘494 patent record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, the ‘494 patent differs from the claimed invention only by the substitution of some components.  However, the substituted components were undoubtedly known in the art at the time of the invention, and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).











Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.







CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Hans van Halteren. “Linguistic Profiling for Author Recognition and Verification.” (January 2004).  Retrieved online 09/26/2021.https://repository.ubn.ru.nl/bitstream/handle/2066/61127/61127.pdf
“There are several situations in language research or language engineering where we are in need of a specific type of extra-linguistic information about a text (document) and we would like to determine this information on the basis of linguistic properties of the text. Examples are the determination of the language variety or genre of a text, or a classification for document routing or information retrieval. For each of these applications, techniques have been developed focusing on specific aspects of the text, often based on frequency counts of functions words in linguistics and of content words in language engineering.”
Abbasi & Chen. “Writeprints: A Stylometric Approach to Identity-Level Identification and Similarity Detection in Cyberspace, ACM Transactions on Information Systems, Vol. 26, No. 2, Article 7, published March, 2008.” Retrieved online 09/26/2021. (Year: 2008)
Pavelec et al. “Compression and stylometry for author identification.” (14-19 June 2009).  Retrieved online 09/26/2021. https://ieeexplore.ieee.org/document/5178675 (Year: 2009)
Efstathios Stamatatos.  “A Survey of Modern Authorship Attribution Methods.” (Date unknown).  Retrieved online 03/08/2022. https://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.440.1634&rep=rep1&type=pdf
Patrick Juola.  “Authorship Attribution”.  (2008).  Retrieved online 03/08/2022.  http://www.mathcs.duq.edu/~juola/papers.d/fnt-aa.pdf




Foreign Art:
NAIR et al. (WO 2007/015869 A2) discloses, “A system and method for spoken language proficiency assessment by a computer is described.  A user provides a spoken response to a constructed response question.  A speech recognition system processes the spoken response into a sequence of linguistic units.  At training time, features matching a linguistic template are extracted by identifying matches between a training sequence of linguistic units and pre-selected templates.  Additionally, a generalized count of the extracted features is computed.  At runtime, linguistic features are detected by comparing a runtime sequence of linguistic units to the feature set extracted at training time.  This comparison results in a generalized count of linguistic features.  The generalized count is then used to compute a score.”
ON et al. (JP 2003/131555 A) discloses, “To enhance linguistic ability of a learner by carrying out more effective foreign language teaching with a stepwise questioning system and by providing educational contents required by various kinds of learners. The foreign language learning system by document self-determining system is provided with a document receiving module 11 which cooperates with a composition method language learning module 3 and receives from a learner a language document self-determined by the learner, a document breaking module 12 which breaks down the language document into at least one independent sentence, and a sentence breaking module 13 which breaks down the independent sentence into a plurality of broken elements.  The composition method language learning module 3, by randomly shuffling the plurality of broken elements, generates a recomposed sentence to be outputted to a learner and, after receiving an input from the learner, compares the independent sentence with the input of the learner and outputs the comparison result to the learner.”
 BENZLER, HARTWIG.
SO et al. (JP 2011/141766 A) discloses, “To evaluate the readability of a document in accordance with a status of readership. An input/output part 31 inputs a document including terms.  A readership knowledge model generation part 32 generates a readership knowledge model representing terms understandable with knowledge of the readership by reference to a readership information storage part and a standard knowledge storage part.  A document knowledge model generation part 34 generates a document knowledge model representing the terms included in the document input by the input/output part 31.  A linguistic ability comparison part 36 and a professional ability comparison part 37 determine whether the terms represented by the document knowledge model are represented by the readership knowledge model.  A support information generation part 38 calculates an evaluation score for the readership according to the results of determination.  The support information generation part 38 generates support information indicating the readability of the document for the readership in accordance with whether the calculated score is not lower than a predetermined value.  The input/output part 31 outputs the support information generated by the support information generation part 38.”














James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)